DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[001], Applicant should update a status of the parent applications as “This application is a continuation of U.S. Patent Application No. 16/516,449, now U.S. Patent No. 10,872,068 issued on 22 December 2020, which is a continuation of U.S. Patent Application No. 15/880,514, now U.S. Patent No. 10,409,797 issued on 10 September 2019, which is a continuation of U.S. Application Patent Application No. 15/253,775, now U.S. Patent No. 10,409,796 issued 10 September 2019, which is a continuation of U.S. Patent Application No. 14/546,921, now U.S. Patent No. 9,747,369 issued on 29 August 2017, which is a continuation of U.S. Patent Application No. 14/062,240, now U.S. Patent No. 8,923,490 issued on 30 December 2015, which is a continuation of Provisional Application 61/738,147”.  Applicant's Application Data Sheet does not contain this updated information.
In ¶[003], “associated those offerings” should be “associated with those offerings’.
In ¶[022] - ¶[023], program 224 and operating system 225 are illustrated in Figure 2, but are not described in the Specification.
In ¶[026], “predetermine” should be “predetermined”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 to 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 21, 28, and 35 set forth limitations of “identifying a first set of calls based on first frequency”, “identifying a second set of calls based on a second frequency”, “storing, in a first storage location, first call information associated with the first set of calls”, and “storing, a second storage location, second call information associated with the second set of calls”, which raise issues of new matter because they are not supported by the originally-filed Specification.  Generally, Applicant’s Specification, ¶[026], ¶[036] - ¶[038], and ¶[044], does briefly disclose determining a frequency of keywords in call information, but does not actually describe “a first frequency” and “a second frequency”.  Similarly, Applicant’s Specification, ¶[034], and ¶[042] - ¶[043], broadly discloses a set and subsets of calls after applying search criteria, but does not describe “identifying a first set of the calls” and “identifying a second set of the calls” before applying search criteria.  Moreover, Applicant’s Specification, ¶[020], ¶[032], ¶[035], ¶[039], and ¶[041], broadly discloses storing call information, but does not actually describe “a first storage location” and “a second storage location” in the limitations of “storing, in a first storage location, first call information associated with the first set of calls” and “storing, in a second storage location, second call information associated with the second set of calls”.  These limitations, then, fail to comply with the written description requirement of 35 U.S.C. §112(a) because they are not supported by the originally-filed Specification. 
Claims 22, 29, and 36 set forth a limitation of “identifying agents. . . who are insufficiently trained”, which is not supported by the originally-filed Specification.  The only reference to ‘training’ of agents appears to be at ¶[044] of the Specification.  However, there is nothing here about “identifying agents” that are “insufficiently trained in resolving caller issues”. 
Claims 23, 30, and 37 set forth a limitation of “identify calls in which at least one of the agents acted in an undesired manner”, which appears to be new matter.  The Specification does not anywhere describe an agent acting “in an undesired manner”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 to 23, 26 to 30, 33 to 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Korenblit et al. (U.S. Patent Publication 2007/0195944) in view of Blair et al. (RE 43,255).
Concerning independent claims 21, 28, and 35, Korenblit et al. discloses a method, system, and computer instructions for quality monitoring/call recording (Abstract), comprising:
“receiving call information associated with a plurality of calls between a caller and a vendor” – a call center provides efficient interaction between agents and customers (¶[0003]); customer centers examine metrics for up-selling and cross-selling (¶[0036]); recording server 180 maintains an interaction database 190 which stores recorded content and descriptive information about the recording (¶[0052]: Figure 1); a business purpose of a customer center is to provide rapid and efficient interaction between agents and customers (¶[0056]); content recorder 370 can capture voice and data interactions; content recorder 270 can record all voice transactions; quality manager 320 stores interactions in interactions database 375, which can include descriptive information and recorded content (¶[0076] - ¶[0077]: Figure 3); an ‘interaction’ refers to a record of the content of agent activities related to a call (¶[0087]); broadly, recorded content and descriptive information is “call information associated with a plurality of calls between a caller and a vendor”; implicitly, if an agent is performing up-selling or cross-selling, then an agent can be construed as “a vendor”;
“identifying a first set of calls based on a first frequency of at least one of a keyword, a phrase, or a stress feature identified in content of the calls; storing, in a first storage location, first call information associated with the first set of calls” – analytics function 385 can convert all call recordings into actionable business intelligence by automatically classifying and scoring calls based on selection criteria that may include any of the data captured; analytics function 385 converts recorded calls into a searchable repository that enables query of words and/or phrases contained in the recorded calls (“identifying a first set of the calls based on . . . at least one of a keyword, a phrase”); analytics function 385 identifies critical words and phrases within the context of the conversation; word-spotting method 1030 flags calls by a specific word, phrase, proximity, inflection, tempo, or emotion; pattern recognition module 1050 discerns the call’s patterns and automatically places the call into one or several categories once the call is ingested into the speech engine (¶[0116] - ¶[0121]: Figure 10); analytics function 385 automatically classifies and scores calls via classify calls 1062 by ‘structuring’ unstructured voice recordings and categorizing them; calls may be classified into one or more ‘buckets’ (¶[0127]: Figure 10); analytics function 385 proactively shows words that are unusually more frequent than before or compared to standard language (“based on a first frequency of at least one of a keyword, a phrase”) (¶[0134]); here, classifying calls according to words or phrases is “identifying a first set of the calls based on . . . at least one of a keyword, a phrase . . . identified in content of the calls”, and placing those calls into a searchable repository according to their categories is “storing, in a first storage location, first call information associated with the first set of calls”; that is, a ‘bucket’ corresponds to “a first set of the calls” and “storing, in a first location, first call information associated with the first set of calls”; 
“identifying a second set of calls based on a second frequency of at least one of a keyword, a phrase, or a stress feature identified in contents of the calls; storing, in a second storage location, second call information associated with the second set of calls” – analytics function 385 can convert all call recordings into actionable business intelligence by automatically classifying and scoring calls based on selection criteria that may include any of the data captured; analytics function 385 converts recorded calls into a searchable repository that enables query of words and/or phrases contained in the recorded calls (“identifying a second set of the calls based on . . . at least one of a keyword, a phrase”); analytics function 385 identifies critical words and phrases within the context of the conversation; word-spotting method 1030 flags calls by a specific word, phrase, proximity, inflection, tempo, or emotion; pattern recognition module 1050 discerns the call’s patterns and automatically places the call into one or several categories once the call is ingested into the speech engine (¶[0116] - ¶[0121]: Figure 10); analytics function 385 automatically classifies and scores calls via classify calls 1062 by ‘structuring’ unstructured voice recordings and categorizing them; calls may be classified into one or more ‘buckets’ (¶[0127]: Figure 10); analytics function 385 proactively shows words that are unusually more frequent than before or compared to standard language (“based on a second frequency of at least one of a keyword, a phrase”) (¶[0134]); here, classifying calls according to words or phrases is “identifying a second set of the calls based on . . . at least one of a keyword, a phrase . . . identified in content of the calls”, and placing those calls into a searchable repository according to their categories is “storing, in a second storage location, second call information associated with the second set of calls”; that is, a ‘bucket’ corresponds to “a second set of the calls” and “storing, in a second location, second call information associated with the second set of calls”; given that there are a plurality of ‘buckets’ corresponding to different classifications and categories of calls, there are “a first set of calls” and “a second set of calls”;
“generating search results from a search of at least one of the first or second storage locations according to a search query” – analytics function 385 includes a search function 1060; an append feature in the search function enables a user to modify an initial search by tacking on additional criteria and logic, and a refine feature enables a user to add to search criteria which are then used on results of the last search (¶[0123]: Figure 10); analytics function 385 enables a user to expand single search words into complete concepts; instead of searching for a single word ‘bill’, a user can select to search for ‘bill, bills, account, charges, invoice, statement, billing, billed’, which will most likely return better results; expansion option 1080 enables identification of temporal relationships between words, phrases, and collected events to better identify the context of the conversation (¶[0123] - ¶[0125]: Figure 10);
“analyzing the search results to determine patterns in the search results” – analytics component 38 can analyze interactions by analyzing a call against an expected call pattern and reporting exceptions to the pattern (¶[0078]: Figure 3); performance manager 340 does analysis on key performance indicators (KPIs), and an analysis may include determining trends (¶[0102]: Figure 6); analytics function 385 enables businesses to discover trends related to customer behavior, e.g., churn, product adoption, that impact the business (¶[0117]); here, a trend is “a pattern in the search results”.
Concerning independent claim 35, this independent claim additionally sets forth a limitation of “designing company change based on the patterns.”  Korenblit et al. discloses this limitation because lesson assignment component 620 examines one or more of key performance indicators (KPIs) for a particular agent, and makes an assignment 750 for a lesson based on criteria associated with a KPI or a competency; a criteria is a comparison of the one or more KPIs 710 for an agent to threshold values; automatic assignment can monitor and track information indicating whether the KPIs 710 of the agents are below threshold values, and can provide a supervisor or agent with information corresponding to the root cause of the KPIs (¶[0103]: Figure 7).  Broadly, “designing company changes based on the determined patterns” equivalently  includes training the agent because improving agent training is a ‘company change’.  Compare Specification, ¶[044], which describes designing company changes as including training agents.  That is, training agents is a company change that improves operations of a call center.

Concerning independent claims 21, 28, and 35, Korenblit et al. arguably discloses all of the limitations of these independent claims.  Conceivably, Korenblit et al. does not expressly disclose that a call center agent is “a vendor”, but an agent is disclosed to perform up-selling and cross-selling, so that a business represented by an agent can be construed to be “a vendor”.  Additionally, Korenblit et al. does not expressly disclose a ‘frequency’ in limitations of “a first frequency associated with at least one of a keyword, a phrase” and “a second frequency associated with at least one of a keyword, a phrase”, but words that are more frequent are determined by analytics function 385.  (¶[0134]: Table 1)  Applicant’s limitations of “a first frequency associated with at least one of a keyword, a phrase” and “a second frequency associated with at least one of a keyword, a phrase” are not entirely clear as to if “a first frequency” and “a second frequency” only apply to “a keyword”, or to “a keyword, a phrase”, but it does not appear that it should apply to “a stress feature”.  Anyway, Blair et al. teaches whatever limitations might be omitted by Korenblit et al.
Concerning independent claims 21, 28, and 35, Blair et al. teaches a similar method and system for contact center analysis, where ‘call-centers’ are established to deal with enquiries and transactions including telephone ordering of retails goods.  (Column 1, Lines 51 to 57)  Here, a call-center that facilitates transactions including telephone ordering of retail goods is “a vendor”.  Analyzed contents of a signal comprise an interaction representing a two-way conversation.  Means for recording an occurrence of a parameter comprises means for storing information relating to the occurrence.  (Column 2, Lines 32 to 43)  Trends and anomalies within a plurality of interactions can be readily identified by analyzing a range of parameters of signals representing traffic, e.g., speech.  (Column 2, Lines 53 to 60)  A plurality of telephone conversations can be monitored to provide a call-center operator with information relating to a ‘quality’ of service provided by call-center operatives.  (Column 5, Line 65 to Column 6, Line 2)  An occurrence of an identified parameter is recorded, and first storage 38 can store the occurrence of the identified parameter.  (Column 7, Lines 21 to 32: Figure 3)  One or more analysis profiles can be held to rank a large number of conversations and to identify trends, anomalies, and norms.  (Column 8, Lines 1 to 6)  Recording and analyzing monitored signals can be adapted to identify parameters including a ‘relaxed/stressed’ profile of a caller or agent by determining changes in volume, speed, and tone of speech, a frequency of keywords (“frequency of at least one of a keyword”) heard separately from agents and from callers, and abnormal speech patterns of agents including stress.  (Column 8, Line 50 to Column 9, Line 14)  Figure 4 illustrates that these parameters include a ‘relaxed/stress’ profile, i.e., determining changes in volume, speed, and tone of speech, and a frequency of keywords heard.  Blair et al., then, teaches these limitations of a call between a caller and “a vendor”, and identifying sets of calls “based on a first [or second] frequency of at least one of a keyword, a phrase, or a stress feature identified in content of the calls”.  An objective is to enable a supervisor to establish that they have accurately and effectively monitored a quality of all of their staff’s work.  (Column 1, Line 65 to Column 2, Line 5)  It would have been obvious to one having ordinary skill in the art to identify calls between a caller and a vendor based on a frequency of keywords, a phrase, or a stress feature as taught by Blair et al. in quality monitoring/call recording of Korenblit et al. for a purpose of enabling a supervisor to establish that they have accurately and effectively monitored a quality of all of their staff’s work.

Concerning claims 22, 29, and 36, Korenblit et al. discloses that a learning component 330 includes lessons to improve an agent’s competence in a particular area, where lessons are assigned manually or automatically through lesson assignment component 620; scheduler 350 modifies schedule 530 to include a training activity for an identified agent (¶[0097]: Figure 5); learning component 330 maintains lessons which can be assigned to an agent for review; lesson assignment component 620 examines one or more of key performance indicators (KPIs) for a particular agent, and makes an assignment 750 for a lesson based on criteria associated with a KPI or a competency (“according to customer interaction criteria”); a criteria is a comparison of the one or more KPIs 710 for an agent to threshold values; automatic assignment can monitor and track information indicating whether the KPIs 710 of the agents are below threshold values (“identifying agents . . . who are insufficiently trained”), and can provide a supervisor or agent with information corresponding to the root cause of the KPIs (¶[0103]: Figure 7).
Concerning claims 23, 30, and 37, Blair et al. teaches that recording and monitoring can determine delays experienced by customers, caller/agent talk ratios, i.e., which agents might be talking too much, how often do agents swear at customers, and abnormal speech patterns of agents, e.g., an agent should be checked for drug abuse, excessive tiredness, drunkenness, etc.  (Column 8, Line 50 to Column 9, Line 14)  Here, “at least one of the agents acted in an undesired manner toward a call in at least one of the calls, according to the customer interaction criteria” if an agent talked too much, if an agent swore at a customer, or if an agent had abnormal speech patterns.
Concerning claims 26 to 27, 33 to 34, and 40, Korenblit et al. discloses that a learning component 330 includes lessons to improve an agent’s competence in a particular area, where lessons are assigned manually or automatically through lesson assignment component 620; scheduler 350 modifies schedule 530 to include a training activity for an identified agent (¶[0097]: Figure 5); learning component 330 maintains lessons which can be assigned to an agent for review; lesson assignment component 620 examines one or more of key performance indicators (KPIs) for a particular agent, and makes an assignment 750 for a lesson based on criteria associated with a KPI or a competency (“in accordance with customer interaction criteria”); a criteria is a comparison of the one or more KPIs 710 for an agent to threshold values; automatic assignment can monitor and track information indicating whether the KPIs 710 of the agents are below threshold values, and can provide a supervisor or agent with information corresponding to the root cause of the KPIs (“training an agent, associated with the vendor”) (¶[0103]: Figure 7).  Here, Applicant’s claim language sets forth that “the company changes comprise training an agent . . . in accordance with the customer interaction criteria.”  Broadly, “designing company changes based on the determined patterns”, then, includes training the agent because improving agent training is a ‘company change’.

Claims 24 to 25, 31 to 32, and 38 to 39 are rejected under 35 U.S.C. 103 as being unpatentable over Korenblit et al. (U.S. Patent Publication 2007/0195944) in view of Blair et al. (RE 43,255) as applied to claims 21, 28, and 35 above, and further in view of Tegreene (U.S. Patent Publication 2013/0139254).
Generally, Korenblit et al. discloses that calls are tagged by inflection, tempo, or emotion, but does not disclose the limitations of claims 24, 31, and 38 directed to “the call information comprises voiceprints of the calls”, “the operations further comprise identifying a stress feature in at least one of the voiceprints”, and “identifying the first set of calls comprises identifying the first set of calls based on the stress feature.”  That is, Korenblit et al. categories and classifies calls for “identifying the first set of calls”, but does not use voiceprints or identify a stress feature.  However, Blair et al. teaches analyzing calls by identifying parameters that include a ‘relaxed/stressed’ profile of a caller or an agent.  (Column 8, Lines 65 to 67: Figure 4)  Blair et al., then, teaches “the operations further comprise identifying a stress feature” and “identifying the first set of calls comprises identifying the first set of calls based on the stress feature.”  Additionally, Blair et al. teaches the limitations of claims 25, 32, and 39 directed to “identifying the stress feature comprises determining, in a first portion of the calls, a change in at least one of volume, speed, or pitch of a voice of a caller as compared to a second portion of the one or more calls” because this ‘relaxed/stressed’ profile of a caller or agent is determined by changes in volume, speed, and tone of speech.  (Column 8, Lines 65 to 67: Figure 4)  The only element of these claims omitted, then, is using “a voiceprint”.  Still, voiceprints are conceptually well known for representing patterns of speech.
Specifically, Tegreene teaches a deceptive indicia detection module 113 may obtain a voice print of speech by content-generating participant 103.  Various types of voice-change may occur as a result of stress.  Audible perceptible changes may include speaking rate, volume, voice tremor, spacing between syllables, and fundamental pitch or frequency of the voice.  (¶[0037]: Figure 1)  Tegreene, then, teaches “voiceprints” and “identifying a stress feature in at least one of the voiceprints”, “wherein identifying the stress feature comprises determining, in a first portion of one of the calls, a change in at least one of volume, speed, or pitch of a voice of a caller as compared to a second portion of the one or more of the calls.”  Here, a change in a volume, speed, or pitch implicitly compares “a first portion” and “a second portion”.  An objective is to monitor deceptive indicia in communications content provided by a participant in a communications interaction.  (Abstract)  It would have been obvious to one having ordinary skill in the art to determine a stress feature in a conversation of Blair et al. with a voiceprint as taught by Tegreene for a purpose of monitoring deceptive indicia of a participant in a communications interaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Murgai (U.S. Patent No. 10,872,068) is a parent patent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional  questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 7, 2022